DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2021; the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see 9-19, filed 10/19/2021, with respect to claims 1, 3, 4, 5, 8, 9, 11-14, and 17-20 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 102(a)(1) or (a)(2) as allegedly being anticipated by Han (WO Publication No. 2020061934 Al) of claims 1, 3, 4, 5, 8, 9, 11-14, and 17-20 has been withdrawn further in light of examiner amendment. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Majid Albassam on 01/19/2022.

The application has been amended as follows: 
Claim 1: “A method, comprising: monitoring, by a user equipment in a sidelink groupcast group configured with two stages hybrid automatic repeat request feedback channels, a first stage hybrid automatic repeat request feedback channel when if no physical sidelink control channel and physical sidelink shared channel is received by the user equipment, wherein the monitoring comprises decoding the first stage hybrid automatic repeat request feedback channel to detect whether hybrid automatic repeat request feedback positive acknowledgement or negative acknowledgement is transmitted by other user equipment in the groupcast group in response to a sidelink groupcast transmission; and sending a discontinuous transmission indicator or hybrid automatic repeat request negative acknowledgement on a second stage hybrid automatic repeat request feedback channel when hybrid automatic repeat request positive acknowledgement/negative acknowledgement from another user equipment in the broadcast group is monitored detected while monitoring on the first stage hybrid automatic repeat request feedback channel.”
Claim 9: “An apparatus for operating a user equipment, comprising: at least one memory comprising computer program code; at least one processor; wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to: monitor, by the apparatus in a sidelink groupcast group configured with two stages hybrid automatic repeat request feedback channels, a first stage 
Reasons for Allowance
Claims 1 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: the main reason for allowance of the claim under discussion is the inclusion of “if no physical sidelink control channel and physical sidelink shared channel is received by the apparatus, wherein the monitoring comprises decoding the first stage hybrid automatic repeat request feedback channel to detect whether hybrid automatic repeat request feedback positive acknowledgement or negative acknowledgement is transmitted by other user equipment in the groupcast group in response to a sidelink groupcast transmission; and send a discontinuous transmission indicator or hybrid automatic repeat request negative acknowledgement on a second stage hybrid automatic repeat request feedback channel when hybrid automatic repeat 
Claims 2-8, and 10-17 are allowed as they depend on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form PTO-892: US-20220007403-A1 to Li discloses the use of different RNTI to distinguish between the different scheduled resources; US-20210377912-A1 to El Hamss .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        


/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476